Citation Nr: 0119354	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals, 
including a scar, of a right ankle injury involving the 
medial malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1942 to February 1946.

In January 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, increased the 
rating for the veteran's service-connected right ankle 
disability from 10 to 20 percent-retroactively effective 
from October 17, 2000, the date of receipt of his claim for a 
higher rating.  He appealed to the Board of Veterans' Appeals 
(Board), requesting a rating higher than 20 percent.  See, 
e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The veteran only has 20 degrees of plantar flexion in his 
right ankle because of pain with associated hyperkeratosis 
and tenderness in the scar from his injury in service; 
however, despite the pain, he continues to have completely 
normal dorsiflexion in his right ankle-to 20 degrees, and 
the ankle and scar are otherwise essentially asymptomatic, 
showing no objective clinical indications of unusual 
adherence to the underlying tissue, abnormal texture, 
ulceration or breakdown of the skin, significant elevation or 
depression of the scar, significant tissue loss, evidence of 
inflammation, edema, keloid formation, severe discoloration 
of the skin, or disfigurement.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 
percent for the right ankle disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 7803, 7804, 7805, 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But 
when, as here, the veteran is requesting a higher rating for 
a disability that was service connected many years ago, his 
current level of functional impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This, in turn, means the Board does not have to 
consider the propriety of the rating initially assigned many 
years ago, just after establishing his entitlement to service 
connection, or whether he is entitled to a "staged" rating 
to compensate him for times since filing his current claim 
when his disability may have been more severe than at other 
times during the course of this appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran believes that he is entitled to a rating higher 
than 20 percent for his right ankle disability because of the 
extent of his pain, which he says has been continuous since 
service and is sometimes so severe that he barely can walk.  
He also says that he experiences chronic swelling in his 
right ankle and that, as a consequence of his pain and 
swelling, he has significant limitation of motion.

The VA physician who examined the veteran for compensation 
purposes in November 2000 (and who submitted an addendum to 
the report of that evaluation in December 2000) confirmed 
that he experiences chronic pain and swelling in his right 
ankle-indeed, so much so that he has resulting limitation of 
motion.  He could only plantar flex his right ankle (i.e., 
move it downward) to 20 degrees, and according to38 
C.F.R. § 4.71, Plate II, that is less than 1/2 "normal" 
plantar flexion-which is to 45 degrees.  However, plantar 
flexion is not the only consideration in determining the 
extent of his total range of motion in the ankle, as the 
Board also must consider the extent of his dorsiflexion 
(i.e., the ability to move the ankle upward in the opposite 
direction).  And according to the report of that very same VA 
examination, he continues to have completely "normal" 
dorsiflexion in his right ankle, despite his pain; normal 
dorsiflexion is to 20 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  And he had a full 20 degrees of dorsiflexion during the 
November 2000 VA examination, as confirmed by the examining 
VA physician in the addendum to that evaluation which he 
submitted in December 2000.  So the sum total of the range of 
motion in the ankle, combining the plantar flexion with the 
dorsiflexion, is 40 degrees out of a possible 65 degrees.  
That, in turn, means the veteran still has about 62 percent 
total range of motion in his right ankle (40/65 x 100=61.5 
percent)-despite his pain.  Consequently, since the VA 
examiner indicated the extent of the veteran's limitation of 
motion on plantar flexion is related entirely to his pain 
(indeed "because of" it), the functional impairment that he 
experiences related to the pain already has been considered 
by the VA examiner.  And there is no objective medical 
indication the veteran experiences any additional functional 
impairment, aside from this, that might otherwise warrant a 
rating higher than 20 percent due to, for example, such other 
symptoms as weakness or instability, premature or excess 
fatigability, or incoordination, including during times when 
his ankle is most symptomatic-such as when his symptoms 
"flare up."  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA 
examiner only mentioned the painful scar (with the associated 
tenderness and hyperkeratosis) as the cause for the 
limitation of motion on plantar flexion; there was no mention 
of any of the other symptoms discussed in the DeLuca 
decision.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5271, since 
the veteran has a total of 40 degrees out of a possible 65 
degrees of total range of motion in his right ankle, his 
overall limitation of motion in the ankle is no more than 
"moderate."  And "moderate" limitation of motion is only 
rated as 10 percent disabling under this code.  Therefore, 
factoring in the additional functional impairment that he 
experiences above and beyond this due to his pain, he is 
entitled to-at most-the 20 percent rating that he already 
has.  Id.  This is especially true considering that a 20 
percent rating is the maximum possible rating under Code 
5271, even assuming that his pain causes his limitation of 
motion in the ankle to become "marked."  Moreover, he is 
not entitled to a separate compensable rating for the scar, 
itself, under 38 C.F.R. § 4.118, Diagnostic Codes 7803 or 
7804, because this would violate VA's prohibition against 
"pyramiding" of disabilities since the limitation of motion 
in his ankle is a residual of the painful scar and, 
therefore, is rated accordingly under 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 5271, 7805.  See also Esteban v. 
Brown, 6 Vet. App 259 (1994), citing 38 C.F.R. § 4.14.  
The veteran, thus, must look to some other diagnostic code to 
receive a rating higher than 20 percent.  And despite his 
contentions to the contrary, the medical evidence of record 
does not show that he satisfies the criteria of any other 
potentially applicable code to receive a rating higher than 
20 percent.  So his appeal must be denied.

There is no X-ray evidence of arthritis in the veteran's 
right ankle, so the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010, do not apply.  Nor is there any 
objective medical evidence of muscle injury, despite the 
suggestions of his representative that this is a possibility, 
so the provisions of 38 C.F.R. §§ 4.56, 4.73 similarly do not 
apply, either.  And since the veteran continues to have some 
appreciable range of motion in his right ankle, despite his 
pain-albeit considerably less than normal on plantar 
flexion, his right ankle clearly is not ankylosed.  
Ankylosis, regardless of whether it is favorable or 
unfavorable, means complete immobility of the ankle joint in 
a totally fixed position with essentially no range of motion 
at all.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
This is not the case here since the veteran continues to have 
completely normal dorsiflexion in his right ankle-from 0 to 
20 degrees, in addition to 0 to 20 degrees of plantar 
flexion, too.  So the provisions of 38 C.F.R. § 4.71a, Code 
5270, pertaining to ankylosis, do not apply.  The same is 
true of Codes 5272, 5273, and 5274 because there is no 
objective medical evidence of the requirements for those 
codes, either.

Lastly, the facts and circumstances of this case do not 
present such an unusual disability picture as to render 
impractical the application of the regular schedular 
standards-considering such factors as whether there has been 
marked interference with employment (i.e., beyond that 
contemplated by the rating assigned) or frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b)(1).  So the Board 
does not have to remand this case to the RO for consideration 
of assigning a rating higher than 20 percent on an extra-
schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Rather, the medical 
and other evidence of record shows that his disability is 
appropriately rated as is-at the 20 percent level.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for a rating higher than this, so the 
benefit-of-the-doubt doctrine does not apply.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); see also 38 C.F.R. § 4.3.

In denying this claim for a higher rating, the Board is 
mindful of the rather recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This new law, among other things, eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations to the veteran insofar as appropriately notifying 
him of the type of evidence needed to substantiate his claim 
and complete his application for additional VA benefits.  
This new law also requires that VA provide additional 
assistance to him in obtaining potentially relevant evidence 
that he identifies as possibly supportive of his claim.  
Although the RO did not readjudicate his claim specifically 
in light of the VCAA, the RO nonetheless appropriately 
assisted him in developing his claim in the spirit of this 
new law.  The RO initially sent him a letter in October 2000 
apprising him of the various steps in the VA claims 
adjudication process, including in terms of the need to 
submit evidence supporting his allegations.  And he has not 
identified any additional evidence, not already of record, 
that would need to be obtained.  The RO also duly apprised 
him of the reasons and bases for its decision when notifying 
him of it in letters that it sent him in January 2001, and 
more recently in the March 2001 statement of the case (SOC), 
which also included citations to the governing 

laws and regulations.  So the veteran is not prejudiced by 
the Board going ahead and deciding his claim without first 
remanding this case to the RO for specific consideration of 
the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for a rating higher than 20 percent for the right 
ankle disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

